DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muranaka (IDS: US Pat. Appln. 20110254165).

Regarding claim 1, Muranaka discloses a semiconductor device (SD), comprising: 
a redistribution layer comprising a first conductive feature and a second conductive feature (32a/33a and two adjacent 33c/33d from the left side         respectively in Fig. 3; para 0109-0111); 
a first contact feature (34c/34d at the farthest left side in Fig. 3; para 0111) disposed over and electrically coupled to the first conductive feature; 
a second contact feature (34c/34d located adjacent/right to at the farthest 34c/34d in Fig. 3; para 0111) disposed over and electrically coupled to the second conductive feature; 
a passivation feature (34b, 34a, 41b’ in Fig. 3; para 0111-0113, 0123) extending from between the first conductive feature and the second conductive feature to between the first contact feature and the second contact feature, the passivation feature comprising: 
a dielectric feature (34a in Fig. 3; para 0111) including a planar top surface extending from a first end of the passivation feature adjacent the first contact feature to a second end of the passivation feature adjacent the second contact feature, and 
a dielectric layer (41b’ in Fig. 3; para 0111-0113, 0123) disposed on the planar top surface of the dielectric feature, 
wherein a composition of the dielectric feature comprising silicon oxide is different from a composition of the dielectric layer comprising silicon nitride (see para 0111 and 0113, 0123) 
(Fig. 3).

Regarding claims 2-4 respectively, Muranaka teaches the entire claimed structure as applied to claim 1 above, including:
the dielectric feature consists essentially of silicon oxide (see para 0111); 
the dielectric layer consists essentially of silicon nitride (see para 0113, 0123); and 
the dielectric layer does not extend into the dielectric feature (see 41b’ and 34a respectively in Fig. 3).
Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (IDS: US Pat. Appln. 20110254165) in view of Chou et al., (IDS: US Pat. Appln. 2007/0205520, hereinafter Chou).

Regarding claim 5, Muranaka teaches the entire claimed structure as applied to claim 1 above, except the first conductive feature and the second conductive feature comprise an alloy of copper and aluminum.
	Chou teaches a SD having conductive features including a metallization comprising conventional alloy of copper and aluminum providing simplified processing (see 8 in Fig. 1; para 0030).
 	Muranaka and Chou are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Muranaka, because they are from the same field of endeavor. 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first conductive feature and the second conductive feature comprise an alloy of copper and aluminum, as taught by Chou, so that the processing of the conductive metallization and the reliability can be improved in Muranaka’s SD.
				
Allowable Subject Matter
5.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A], [B] or [C] in a semiconductor device/structure, as follows:
[A] “a passivation feature extending from between the first conductive feature and the second conductive feature to between the first contact feature and the second contact feature, the passivation feature comprising: a dielectric feature including a planar top surface extending from a first end of the passivation feature adjacent the first contact feature to a second end of the passivation feature adjacent the second contact feature”, “a dielectric layer disposed on the planar top surface of the dielectric feature” and “a polymeric layer wrapped around the passivation feature, wherein the polymeric layer does not extend into the dielectric layer”
 [B] “a first conductive feature and a second conductive feature over a passivation layer”, “a dielectric feature comprising: a bottom portion disposed between the first conductive feature and the second conductive feature, a top portion disposed over the bottom portion and between the first contact feature and the second contact feature” and “a dielectric layer disposed over the planar top surface, wherein the bottom portion of the dielectric feature extends into the passivation layer”
[C] “a protection layer over the first conductive feature and the second conductive feature; a first contact feature extending through the protection layer to electrically couple to the first conductive feature; a second contact feature extending through the protection layer to electrically couple to the second conductive feature”, “a dielectric feature comprising: a bottom portion disposed between the first conductive feature and the second conductive feature, a top portion disposed in the protection layer and between the first contact feature and the second contact feature” and “a dielectric layer disposed over the planar top surface of the dielectric feature”.                 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811